DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 05/24/2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Charles Blackledge (RN 62,790) on May 27, 2021. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows:

1.  (Previously Presented) A network component configured to manage data consistency among two or more data storage elements, comprising 
one or more interfaces configured to register information, on the two or more data storage elements in a tiered network, comprising the data, information on a temporal range for the data consistency, and information on one or more address spaces at the two or more data storage elements to address the data; and 

wherein the logical component is configured: 
to communicate a request for data consistency firstly to a component in a tier being on the same tier level as a tier comprising the two or more data storage components, to monitor a number of conflicts arising by the request in the tiered network, and, in case the number of conflicts exceeds a threshold, to communicate the request for data consistency secondly to a component in a tier being at least one level above the tier comprising the two or more data storage components; and 
wherein a conflict arising by the request in the tiered network corresponds to an address conflict based on multiple updates for the same address range at the two or more data storage elements.

2.  (Original) The network component of claim 1, wherein the one or more interfaces are further configured to receive information on a data change of the data in the one or more address spaces, and wherein the logical component is configured to effect data consistency at the two or more data storage elements based on the information on the data change. 

3.  (Original)  The network component of claim 1, wherein the information on the one or more address spaces at the two or more data storage elements comprises information on specific data ranges that are to be kept consistent.

4.  (Previously Presented) The network component of claim 1, wherein the two or more data storage elements are comprised in base stations or central offices in a cloud based communication network, wherein the base stations or central offices are at the edge tier.

5.  (Original)  The network component of claim 4, wherein the cloud based network is configured to provide edge computing services at the two or more data storage elements.  

6.  (Original)  The network component of claim 1, wherein the information on the temporal range specifies a period of time, wherein the logical component is configured to effect data alignment at the two or more data storage elements within the period of time.  

7.  (Original)  The network component of claim 1, wherein the logical component is configured to effect data updating at the two or more data storage elements using data invalidation.  



9.  (Original) The network component of claim 1, wherein the information on the two or more data storage elements comprises information on a group identification of a group of multiple data storage devices.  

10.  (Original) The network component of claim 1, wherein the logical component is configured to track data in the address spaces at the two or more data storage elements and to propagate data changes to the data storage elements.  

11.  (Previously Presented) The network component of claim 1, wherein the logical component is configured to register a bit-stream in the tiered network to implement a data replication policy.  

12.  (Previously Presented) The network component of claim 1, wherein the logical component is configured to communicate a request for data consistency to a component in a tier being at least one tier level above a tier comprising the two or more data storage components.  



14.  (Canceled) 
15.  (Canceled)

16.  (Original)  The network component of claim 1 being configured to register a data consistency or replication service for a communication service provider identification, a cloud service provider identification, a tenant identification and a list of peers that the data is to be replicated at. 

17.  (Currently Amended) A method for managing data consistency among two or more data storage elements in a network, comprising  
registering information, on the two or more data storage elements in a tiered network, comprising the data, registering information on a temporal range for the data consistency, and registering information on one or more address spaces at the two or more data storage elements to address the data; and  
effecting data updating, with a processor, at the two or more data storage elements in the tiered network based on the information on one or more address spaces at the two or more data storage elements to address the data and based on the information on the temporal range for the data consistency; 

monitoring a number of conflicts arising by the request in the tiered network, and, in case the number of conflicts exceeds a threshold, communicating the request for data consistency secondly to a component in a tier which is at least one level above the tier comprising the two or more data storage components; 
wherein a conflict arising by the request in the tiered network corresponds to an address conflict based on multiple updates for the same address range at the two or more data storage elements; 
the tiered network comprises a hierarchical architecture with multiple tiers of network elements in multiple tier levels; and 
the two or more data storage elements are at an edge tier or lower, wherein the edge tier is lower than a network cloud tier at the top of the hierarchical architecture.  

18. (Original) The method of claim 17, wherein the registering further comprises receiving information on a data change of the data in the one or more address spaces, and wherein the effecting further comprises effecting data consistency at the two or more data storage elements based on the information on the data change. 

19.  (Currently Amended) A non-transitory machine readable medium including code, when executed, to cause a machine to perform a method for managing data consistency among two or more data storage elements in a tiered network, comprising

effecting data updating, with a processor, at the two or more data storage elements in the tiered network based on the information on one or more address spaces at the two or more data storage elements to address the data and based on the information on the temporal range for the data consistency; 
communicating a request for data consistency firstly to a component in a tier of the tiered network which is on the same tier level as a tier comprising the two or more data storage components; and 
monitoring a number of conflicts arising by the request in the tiered network, and, in case the number of conflicts exceeds a threshold, communicating the request for data consistency secondly to a component in a tier which is at least one level above the tier comprising the two or more data storage components; 
wherein a conflict arising by the request in the tiered network corresponds to an address conflict based on multiple updates for the same address range at the two or more data storage elements; 
the tiered network comprises a hierarchical architecture with multiple tiers of network elements in multiple tier levels; and 
the two or more data storage elements are at an edge tier or lower, wherein the edge tier is lower than a network cloud tier at the top of the hierarchical architecture.  


the two or more data storage elements are at the edge tier, and the hierarchical architecture comprises a lowest tier which is lower than the edge tier.  

Allowable Subject Matter
Claims 1-13 and 16-20 are allowed and are renumbered as 1-18.
The following is an examiner’s statement of reasons for allowance:  In interpreting the currently amended claims, in light of the Specification, and the Remarks dated 05/24/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent 1 and similar claims 17 and 19. The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.  The dependent claims, together with the other limitations of the respective independent claims are novel and non-obvious over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163